Citation Nr: 1119674	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-22 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2010, the Board remanded this claim for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Exposure to acoustic trauma during service has been conceded.  See May 2010 rating decision.  Additionally, the Board notes that in a July 2010 addendum, a VA examiner opined that the Veteran's decreased hearing was a result of military service.  However, to date, evidence does not demonstrate that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.

The Board notes that the Veteran testified during a December 2009 hearing that his hearing loss had increased in severity since the last VA examination was conducted in January 2007.  In a June 2010 Remand, the RO was instructed to afford the Veteran a VA audiological examination.  The claims file contains a report dated July 2010, containing a VA medical opinion based on an examination that was conducted in April 2010.  The audiological results from the April 2010 examination are not included in the claims file.  As the outcome of the Veteran's claim is dependent on these audiological test results, the Board finds a remand is necessary to obtain them.  If the results cannot be located, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the interpreted audiological results from the VA examination conducted in April 2010.  

If these results cannot be located, the Veteran should be afforded a new VA examination.  The examiner should conduct a complete history and note whether the Veteran's hearing loss qualifies as a disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


